Citation Nr: 0717961	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  03-08 865	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability.


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1993 to April 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied a 
total disability rating based on individual unemployability 
due to service-connected disability (TDIU).  

In August 2004, the Board remanded the appeal for further 
development.


FINDINGS OF FACT

1.  The veteran is service-connected for a low back disorder 
rated at 60 percent, carpal tunnel syndrome of the left hand 
rated at 10 percent, and carpal tunnel syndrome of the right 
hand rated at 10 percent, for a combined rating of 70 
percent.

2.  The current medical evidence shows that the veteran is 
capable of substantially gainful employment.


CONCLUSION OF LAW

The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Such notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule); see also Sanders, No. 06-7001.

In this case, in an October 2004 letter, the veteran was 
provided with notice regarding what information and evidence 
is needed to substantiate a claim for a TDIU, as well as what 
information and evidence must be submitted by him, what 
information and evidence will be obtained by VA, and the need 
for him to advise VA of any further evidence he has in his 
possession that pertains to the claim.  A letter advising the 
veteran of the evidence needed to establish a disability 
rating and effective date was issued in January 2007 along 
with a supplemental statement of the case (SSOC).  The 
veteran responded to the SSOC in a February 2007 
correspondence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, and post service medical 
records and examination reports.  Moreover, in a February 
2007 correspondence, the veteran indicated that he had no 
other relevant information or evidence to submit to 
substantiate his claim.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, 18 Vet. App. 112; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's TDIU 
claim, any question as to an appropriate effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, No. 06-7001.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2006).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2006).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2006).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of nonservice-
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the service-connected disabilities render him 
incapable of substantial gainful employment.  38 C.F.R. 
§ 4.16(a) (2006).  

Marginal employment shall not be considered substantially 
gainful employment.  For purposes of 38 C.F.R. § 4.16, 
marginal employment generally shall be deemed to exist when a 
veteran's earned annual income does not exceed the amount 
established by the U.S. Department of Commerce as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  Id.

If the veteran's service-connected disabilities meet the 
percentage requirements of 38 C.F.R. § 4.16(a), and the 
evidence of record indicates that he is unable to maintain 
substantially gainful employment due to his service-connected 
disabilities, his claim for a total disability rating based 
on unemployability cannot be denied in the absence of medical 
evidence showing that he is capable of substantially gainful 
employment.  See Friscia v. Brown, 7 Vet. App. 294 (1994).  

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions, service medical 
records, private medical records, earnings statements, and a 
VA examination report.  Although the Board has an obligation 
to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted 
by the veteran or obtained on his behalf be discussed in 
detail.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the veteran is service-connected for a low back 
disorder rated at 60 percent, carpal tunnel syndrome of the 
left hand rated at 10 percent, and carpal tunnel syndrome of 
the right hand rated at 10 percent, for a combined rating of 
70 percent.  Thus, the veteran meets the specific percentage 
requirements of 38 C.F.R. § 4.16(a).  The Board must now 
determine whether he is unable to secure and follow a 
substantially gainful occupation by reason of the service-
connected disabilities.  38 C.F.R. § 4.16(b).  

On his May 2002 claim for TDIU, the veteran stated that his 
service-connected low back disorder prevents him from 
securing or following any substantially gainful occupation.  

In a January 2003 correspondence, the veteran stated that he 
was forced to change jobs to escape into less demanding 
positions and that he was only able to work four hours per 
day earning less than $750 per month.  He added that he was 
unable to work full time and unable to gain full-time 
employment.  At that time he was employed as a teacher's 
assistant at a school in Germany for the Department of 
Defense.

The veteran submitted documentation showing that in 2002 he 
earned just over $11,000.00 and in 2003 he earned just under 
$7,200.00.  He also submitted what appears to be a June 2005 
employee leave and earnings statement showing that he had 
earned $5,655 as of June 25, 2005.  He was, however, proposed 
to be terminated from that employment because he did not 
report for work or request leave in June 2005.  A letter from 
his employer indicated that he asked for leave without pay 
for June and was denied.  It was stated that he did not 
mention medial needs as the reason, but that he wanted time 
to take care of family needs.  It was also noted that he had 
not worked since May 13, 2005.  He subsequently submitted a 
doctor's note indicating that he required medical leave from 
May 23 to June 17.  The veteran subsequently relocated from 
Germany to the United States.

Private medical records dated in November 2003 reflect that 
the veteran underwent a facet infiltration and 
thermocoagulation procedure in November 2003, which resulted 
in a definite pain reduction.  At that time it was noted that 
the veteran was unable to work, but also noted that the 
duration of his work disability would be determined later.  
Thus, the record reflects only a temporary inability to work 
due to this procedure.  He presently works as an emergency 
substitute teacher

A September 2006 VA examination report reflects that the 
veteran has no difficulty sitting, standing, or walking and 
that he has a normal gait.  Specifically, he can sit for 30 
minutes at a time, can stand for 20 to 30 minutes, can walk 
four or five blocks at a time on a flat surface, can climb up 
to six flights of stairs, and can lift or carry up to 20 or 
30 pounds without much discomfort.  The examiner further 
noted the veteran can mow a small flat lawn, has no problem 
sweeping the floor, can grocery shop by himself, and can 
drive or ride in a bus or car without a problem for 48 
minutes.  The examiner stated that given the pain due to the 
veteran's service-connected low back disorder it may be 
reasonable to limit in an eight-hour day sitting to four 
hours and standing or walking to two hours, and lifting and 
carrying to 25 pounds frequently and 30 pounds occasionally.  
The examiner added that the pain likely results in a moderate 
degree of impairment in terms of being able to work in most 
job situations.  The examiner noted that the veteran was 
working as an emergency substitute teacher and was coping 
well.  The examiner then opined that the veteran can be 
gainfully employed in sedentary jobs with the restrictions 
noted above.  

Lastly, the evidence does not indicate that his service-
connected bilateral carpal tunnel syndrome prevents him from 
following a substantially gainful occupation.  In this 
regard, an October 2003 report noted that there was no 
paresis or sensitivity disorder which could limit working 
with the hands.  However, the occurrence of pain could lead 
to a limitation in physical activity so he should not be 
expected to carry out activities that require hard physical 
work.  Moreover, the veteran has not contended that these 
disabilities interfere with employment.

Upon consideration of the evidence, the Board assigns the 
greatest weight to the VA examiner's conclusion that the 
veteran is capable of gainful sedentary employment.  The 
examiner reviewed the claims file in rendering this opinion, 
and it is the most current medical evidence of record.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

While the veteran's high combined evaluation itself is 
recognition of impairment of earning capacity, the 
preponderance of the evidence does not establish that the 
veteran is unable to secure or follow substantially gainful 
employment as a result of service-connected disability.  See 
Friscia, supra; see also Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  Thus, the claim for TDIU is denied.


ORDER

Entitlement to TDIU is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


